
	
		II
		112th CONGRESS
		1st Session
		S. 1966
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2011
			Ms. Ayotte (for herself,
			 Mr. Begich, Mr.
			 Vitter, and Mr. Rubio)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Secretary of Homeland Security to reform
		  the process for enrolling, activating, issuing, and renewing Transportation
		  Worker Identification Credentials so that applicants are not required to visit
		  a designated enrollment center more than once.
	
	
		1.Sense of
			 CongressIt is the sense of
			 Congress that to avoid further imposing unnecessary and costly regulatory
			 burdens on United States workers and businesses, it is urgent that the TWIC
			 application process be reformed before the end of 2012, when many of the more
			 than 1,000,000 current TWIC holders will be required to renew their
			 Transportation Worker Identification Credentials.
		2.DefinitionIn this Act, the terms Transportation
			 Worker Identification Credential and TWIC mean the
			 transportation security card issued under section 70105 of title 46, United
			 States Code.
		3.Transportation
			 Worker Identification Credential application reform
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall reform the process for the enrollment, activation, issuance, and
			 renewal of Transportation Worker Identification Credentials to require not more
			 than 1 in-person visit to a designated enrollment center, except as provided
			 under subsection (b).
			(b)Extenuating
			 circumstancesThe Secretary
			 may require a TWIC applicant to visit a designated enrollment center more than
			 once under extenuating circumstances, as determined by the Secretary.
			
